                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

 THEODORE RAPP, ET AL                     :         CIVIL CASE NO.
     Plaintiffs,                          :         3:18-CV-01656 (JCH)
                                          :
        v.                                :
                                          :
 HENKEL OF AMERICA, ET AL                 :
     Defendants.                          :         SEPTEMBER 18, 2019
                                          :


RULING ON DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS (DOC.
                              NO. 64)

I.     INTRODUCTION

       Plaintiffs Theodore Rapp and Christy Rapp (“the Rapps”) bring this action against

the defendant, Henkel of America, Inc. (“Henkel”), under the Employee Retirement

Income Security Act of 1974 (“ERISA”). The Rapps assert claims of wrongful denial of

pension benefits and breach of fiduciary duty. See Compl. (Doc. No. 1) ¶¶ 37, 49.

Henkel has filed a Motion for Judgment on the Pleadings (“Motion”) (Doc. No. 64). For

the reasons that follow, defendant’s Motion is granted in part.

II.    STANDARD OF REVIEW

       In deciding a motion for judgment on the pleadings, pursuant to Federal Rule of

Civil Procedure 12(c), courts must “employ the same standard applicable to Rule

12(b)(6) motions to dismiss.” Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72,

78 (2d Cir. 2015). Therefore, courts “accept all factual allegations in the complaint as

true and draw all reasonable inferences in [plaintiffs'] favor.” Hayden v. Paterson, 594

F.3d 150, 160 (2d Cir. 2010). To survive a Rule 12(c) motion, a complaint must contain
sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face. Id.

III.   FACTS

       From 1974 through 1986, Mr. Rapp worked at the Dexter Corporation. Dexter

maintained a retirement pension plan for its employees (the “Dexter Plan”) and through

this plan Mr. Rapp acquired a deferred vested pension plan. Compl. ¶¶ 8, 9. On

January 25, 1988, Mr. Rapp received a letter from Dexter’s Human Resources

(“Notification of Benefits”) explaining that Mr. Rapp would be entitled to pension benefits

under the Dexter Plan when he attained the age of 65. The Notification of Benefits

further stated that Mr. Rapp’s first day of normal retirement would begin on December 1,

2006. Id. ¶ 10.

       In 2000, the Dexter Plan was transferred to Loctite, an affiliate of Henkel,

following Loctite’s acquisition of certain lines of business from Dexter. The Dexter Plan

was then renamed the Loctite/Dexter Pension Plan. Id. ¶ 11.

       On April 1, 2001, Loctite and Henkel merged the Loctite/Dexter Pension Plan into

a separate retirement plan maintained by Henkel (the “Plan”). All remaining liabilities

and assets of the Loctite/Dexter Plan, including the responsibility for the payment of Mr.

Rapp’s pension benefits under the Dexter Plan, were transferred to the Plan. Id. ¶ 17.

       On April 21, 2017, Mr. Rapp submitted a “Claim Initiation Form” to Henkel,

seeking the pension benefits he acquired while working for Dexter. Id. at 19. Henkel

denied Mr. Rapp’s request. The Claim Denial stated that Henkel had no record of Mr.

Rapp’s employment with Dexter. It further stated that, “when Henkel acquired Dexter in


                                               2
2001, a list was complied of all Dexter employees whose outstanding pension benefit

obligations were transferred to Henkel. Henkel has confirmed that you are not on that

list.” Id. at 20. Mr. Rapp appealed the denial of his benefits. Id. ¶ 21.

       In a letter dated March 16, 2018, Henkel’s Benefit Plans Administrative

Committee denied Mr. Rapp’s appeal. Id. ¶ 23. The Denial of Appeal stated that the

Committee acknowledged that Mr. Rapp had worked for Dexter and had been entitled to

pension benefits under the Dexter Plan at some point in time. However, because the

list that Henkel complied of all Dexter employees (the “Dexter List”) did not include Mr.

Rapp’s name, Henkel had no record of Mr. Rapp’s entitlement to pension benefits under

the Plan. Id.

IV.    DISCUSSION

       The Rapps have pled two counts under ERISA. In Count One, they seek to

recover the benefits due to them under the Plan under section 502(a)(1)(B) of ERISA,

section 1132(a)(1)(B) of title 29 of the United States Code. Id. ¶ 37. In Count Two, they

allege breach of fiduciary duty and seek equitable relief under section 1132(a)(3). Id. ¶

49. In response, Henkel argues that both claims are time barred. See Defendant’s

Memorandum in Support of Its Motion for Judgment on the Pleadings (“Deft.’s Mem. in

Supp.”) (Doc. No. 64-1) at 4, 6. Henkel further argues that the Rapps’ breach of

fiduciary claim is impermissibly duplicative of their claims in Count One. Id. at 8.

Finally, Henkel argues that the action is barred by the doctrine of laches. Id. at 10.




                                             3
       A.     Waiver

       As a preliminary matter, the Rapps argue that Henkel waived the right to invoke

the statute of limitations defenses by failing to assert them in the claim and appeal

denial letters. Plaintiffs’ Opposition to Defendant’s Motion (“Pl.s’ Opp.”) (Doc. No. 81) at

7–11. This claim fails. Although the Second Circuit has held that the doctrine of wavier

applies to an ERISA action, see Lauder v. First Unum Life Ins. Co,, 284 F.3d 375, 381

(2d Cir. 2002), it has so found under two circumstance not present here. In Lauder,

First Unum, the plan administrator, “knew of Lauder's claim of disability, chose not to

investigate it, and chose not to challenge it.” Id. at 382. Instead, First Unum denied

Lauder’s request for disability on the grounds that she was not an eligible participant.

Id. at 378. The Second Circuit, therefore, held that First Unum had waived its right to

rely on lack of disability as a defense to Lauder's claim. Id. at 382.

       First Unum’s waiver of its defense of lack of disability is substantively different

from Henkel’s statute of limitations defense. Unlike First Unum, Henkel is not

attempting to raise new substantive grounds for denying the Rapps’ claim different from

those raised during the administrative process. They are, instead, asserting a defense

to a “judicial action,” which “[o]ne would hardly expect a plan administrator” to assert “in

the context of an administrative claim.” Kunsman v. Conkright, 977 F. Supp. 2d 250,

263 (W.D.N.Y. 2013) (“[Lauder] is inapposite. Lauder involved an insurer's waiver of its

defense of lack of disability. That is substantively different from a limitations defense to

a judicial action.”). Even more, the concerns identified by the court in Lauder are absent

here. Lauder “raise[d] the concern that plan administrators like First UNUM will try the


                                              4
easiest and least expensive means of denying a claim while holding in reserve another,

perhaps stronger, defense should the first one fail.” 284 F.3d at 382. Here, there is no

indication that Henkel engaged in these manipulative strategies. The facts of the

Complaint suggest that Henkel denied the Rapps’ claim out of its belief that Rapp was

not on the Dexter List and that Rapp was therefore not entitled to pension benefits

under the Plan. Compl. ¶¶ 20, 23. See Gordon v. Deloitte & Touche, LLP Grp. Long

Term Disability Plan, 749 F.3d 746, 753 (9th Cir.2014) (“While the doctrine of waiver

may be applied to prevent insurers from denying claims for one reason, then coming

forward with several other reasons after the insured defeats the first and to provide

insurers with an incentive to investigate claims diligently, such an incentive is not

needed when it comes to statutes of limitation defenses.”).

       Courts in the Second Circuit have also found that the doctrine of waiver applies

when plan administrators attempt to assert limitation provisions contained within the

respective ERISA plans. See, e.g., Shutts v. First Unum Life Ins. Co., 310 F. Supp. 2d

489, 494 (N.D.N.Y. 2004). Again, this is a substantively different claim than the one

Henkel asserts. Parties are free to waive the right to dispute timeliness of claims under

contractual notice-of-claim provisions. But this waiver theory does not extend to a

defense in a judicial action, which exists outside the terms of the contract and which a

plan administrator would not be expected to know. See Kunsman v. Conkright, 977 F.

Supp. 2d at 263.

       While it is clear from Lauder and Shutts that the doctrine of waiver may apply in

the ERISA context, the Second Circuit counseled that district courts should conduct a


                                             5
“case-specific analysis” in deciding whether an insurer has waived a defense in an

ERISA action. Lauder, 284 F.3d at 381. Under this case-specific analysis, the Rapps’

waiver argument fails. The case at bar presents different facts than the cases in which

courts in the Second Circuit have applied the waiver doctrine in ERISA actions. In fact,

the Rapps have cited no case in which a court has found that a plan administrator

waives statute of limitations defenses to a lawsuit by failing to assert them in claim

decisions. See Witt v. Metropolitan Life Ins. Co., 772 F.3d 1269, 1280 (11th Cir. 2014)

(noting the same). “[C]ourts addressing this issue have found that a defendant in an

ERISA action may raise an affirmative statute of limitations defense even if it did not

raise the defense during the administrative process.” Paulus v. Isola USA Corp. Ret.

Plan, 2014 WL 462367, at *5 (W.D. Wis. Feb. 5, 2014) (citing Orndorf v. Paul Revere

Life Ins. Co., 404 F.3d 510, 520 (1st Cir. 2005); Upadhyay v. Aetna Life Ins. Co., 2014

WL 186709, at *2 (N.D. Cal. Jan. 16, 2014); Kunsman, 2013 WL 5631027, at *9)). The

Rapps’ waiver argument therefore fails.

       B.     Count One

       In Count One, the Rapps allege that Henkel wrongfully denied them benefits

owed to them under the Plan. Compl. ¶ 9. They seek to recover these benefits under

section 1132(a)(1)(B) of title 29 of the United States Code, which states:

       A civil action may be brought -- (1) by a participant or beneficiary. . . (B) to
       recover benefits due to him under the terms of his plan, to enforce his
       rights under the terms of the plan, or to clarify his rights to future benefits
       under the terms of the plan.

In response, Henkel claims that this action is barred by the statute of limitations.



                                              6
       ERISA does not contain a limitations period for claims arising under section

1132(a)(1)(B). Instead, courts apply the most analogous state statutes of limitations.

Burke v. PriceWaterHouseCoopers LLP Long Term Disability Plan, 572 F.3d 76, 78 (2d

Cir. 2008). The District of Connecticut has held that Connecticut’s six-year statue of

limitations applies to claims under section 1132(a)(1)(B). Richards v. Gen. Elec. Co.,

No. 3:09–CV–00053 (DJS), 2011 WL 3651356, at *2 (D. Conn. Aug. 18, 2011) (citing

Conn. Gen. Stat. § 52–576(a)).

       The parties agree to the six-year statute of limitations. They further agree that a

claim under section 1132(a)(1)(B) accrues when there is a clear repudiation of the

benefits at issue. See Hirt v. Equitable Ret. Plan for Emps., Managers & Agents, 285 F.

App’x 802, 804 (2d Cir. 2008). The parties’ disagreement involves when the clear

repudiation occurred. Henkel contends that a clear repudiation occurred as early as

December 1, 2006, Mr. Rapp’s normal retirement date. Def.’s Mem. in Supp. at 5. The

Rapps contend that “there was never a clear repudiation made known to [them]” before

the Claim Denial. Pls.’ Mem. in Opp. at 12.

       The Second Circuit has noted that, “[a]lthough the limitations period generally

begins to run when a participant’s application for benefits is denied,” formal denial is not

required. Hirt, 285 F. App’x at 804. The cases Henkel cites in its Memorandum of

Support illustrate two circumstances under which a clear repudiation can occur absent

formal denial of benefits. In Hirt, plaintiffs received a Summary Plan Document that

constituted a clear repudiation of the employees’ rights under the old plan. 285 F. App’x

at 804. In Richards, the court found that clear repudiation occurred when the plaintiff


                                              7
failed to receive payments from a pension plan that was to distribute the payments

automatically upon plaintiff’s retirement. 2011 WL 3651356, at *2. Clear repudiation can

also be found when an employer informs a plan’s beneficiaries of the employer’s intent

to alter benefits, see Levin v. Raynor, No. 03-CV-4697 (GBD), 2004 WL 2937825, *8

(S.D.N.Y. Dec. 17, 2004), or when a beneficiary receives “an informal letter denying

benefits,” Hirt v. Equitable Ret. Plan for Emps., Managers & Agents, 450 F. Supp. 2d

331, 333 (S.D.N.Y. 2006). Each of these cases demonstrates that clear repudiation

occurs when rejection of the claim “is known, or should be known, to the plaintiff—

regardless of whether the plaintiff has filed a formal application of benefits.” Hirt, 285 F.

App’x at 804.

        Each of Henkel’s arguments as to why the repudiation should have previously

been known fail. First, Henkel argues that the Rapps’ claim accrued on December 1,

2006, Mr. Rapp’s normal retirement date. On this date, the Rapps became eligible to

begin receiving normal retirement benefits. According to Henkel, “[w]hen no benefit was

paid starting on that date, his claim accrued because he knew he was (allegedly)

entitled to a benefit and none was paid.” Def.’s Mem. in Supp. at 5. However, the

notice outlining Mr. Rapp’s pension benefits does not require collection of benefits on

any date. Instead, the Notice speaks in strictly permissive terms.1 See Ex. A (Doc. No.

64-2). As such, Henkel cannot claim that the Rapps’ non-receipt of benefits upon Mr.



        1  Mr. Rapp received the “Notification of Pension Rights at Termination” dated January 25, 1988
from Dexter’s Director of Human Resources. Compl. ¶ 4. The notice states in part: “When you attain age
65, you will be eligible for the pension indicated above if you are single or if you are married and elect the
life annuity option . . . You may apply for your Early Retirement Benefit at any time between age 55 and
65 . . .” Ex. A (Doc. No. 64-2).
                                                      8
Rapp’s retirement constituted repudiation. Cf. Richards, 2011 WL 3651356, at *2

(finding that the claim accrued “when [the employer] allegedly failed to make the

payment required upon termination of [plaintiff’s] employment”) (emphasis added).

       Next, Henkel argues that the Rapps’ claim accrued on June 1, 2012, the date Mr.

Rapp turned 70.5 years old, and was therefore “required to begin taking benefit

payments.” Def. Mem. in Supp. at 5. This argument misstates the applicable law.

Section 401(a)(9)(C) of the Internal Revenue Code (to which Henkel cites) defines the

“Required beginning date” as “April 1 of the calendar year following the later of – (I) the

calendar years in which the employee attains age 70 ½ or, (II) the calendar year in

which the employee retires.” 26 U.S.C. § 401(a)(9)(C). Mr. Rapp turned 70.5 years old

on May 24, 2012. Therefore, Mr. Rapp’s required beginning date was April 1, 2013.

Under Henkel’s theory, then, the Rapps’ deadline to file was April 1, 2019 – nine months

before they filed their complaint.

       The Motion before the court is one for a judgment on the pleadings. Drawing all

inferences in the light most favorable to the Rapps, the non-moving party, it is plausibly

alleged that the Rapps did not have knowledge of a clear repudiation until the Claim

Denial in 2017. Compl. ¶ 20. There is nothing on the face of the Complaint that the

Rapps received notice (even informal notice) of repudiation before they received the

Claim Denial. And because payments were not automatic, see Ex. A, the failure to

receive benefits following Mr. Rapp’s retirement did not constitute a clear repudiation.

Based on the facts plausibly alleged, the Rapps would have no reason to either

investigate, or know of, their exclusion from the Dexter List. Consequently, absent


                                             9
additional information, the court cannot conclude that plaintiffs reasonably should have

known of a clear repudiation of benefits before they received actual notice through the

Claim Denial.

       C.       Count Two

       In Count Two, the Rapps assert that Henkel breached its fiduciary duty by failing

to maintain a proper system to ensure that records were maintained, and benefits

distributed. Compl. ¶¶ 46, 47. The Rapps seek equitable relief including waiver,

estoppel, and surcharge under section 1132(a)(3)(B) of title 29 of the United States

Code. Id. ¶ 42. Section 1132(a)(3)(B) states: “A civil action may be brought (3) by a

participant, beneficiary, or fiduciary . . . (B) to obtain other appropriate equitable relief (i)

to redress such violations or (ii) to enforce any provisions of this subchapter or the

terms of the plan.” 29 U.S.C. § 1132(a)(3)(B).

       Henkel argues that, to the extent that Count Two relates to the creation of the

Dexter List, Count Two is barred by the statute of limitations. Def.’s Mem. in Supp. at 6.

Henkel next argues that, to the extent that Count Two relates to Henkel’s handling of

the Rapps’ benefit claim, Count Two “run[s] afoul of settled law precluding such

duplicative breach of duty claims.” Id. at 8.

                1.    Statute of Limitations

       Unlike claims brought under section 1132(a)(1)(B), see supra § IV(B), ERISA

contains a specific limitations provision for breach of fiduciary duty claims. The parties

agree that, for the purposes of this case, the statute of limitations for the Rapps’ breach

of fiduciary duty claim is “six years after the date of the last action which constituted a


                                               10
part of the breach or violation.” 29 U.S.C. § 1113(1)(A). But once again, the parties

disagree as to when the six-year clock began to run. Henkel argues that any alleged

breach of fiduciary duty as to the creation of the Dexter List occurred no later than 2001,

making the Rapps’ claim more than ten years too late. Def.’s Mem in Supp. at 7.

         In response, the Rapps contend that Henkel’s failure to maintain adequate

records constitutes an “ongoing violation.” Pls.’ Mem. in Opp. at 16. The court

disagrees. In Novella v. Westchester County, 661 F.3d 128, 146 (2d Cir. 2011), the

Second Circuit considered the applicability of the “continuing violation” doctrine in

ERISA cases. It concluded:

         We do not adopt the continuing-violation theory. We think that method is
         appropriate in ERISA cases, as elsewhere, only where separate violations
         of the same type, or character, are repeated over time. Usually, these
         cases are marked by repeated decision-making, of the same character, by
         the fiduciaries. But it is not as clear a fit in cases where, as here, the
         plaintiff's claims are based on a single decision that results in lasting
         negative effects.

Id. (internal quotations and citations omitted). Although Novella involved a

miscalculation of benefits claim brought under section 1132(a)(1)(B), district courts have

applied its analysis to breach of fiduciary claims. See Kunsman, 977 F. Supp. 2d at

262; Janese v. Scrufari, No. 09–CV–593 (JTC), 2013 WL 5503953, *6 (W.D.N.Y. Oct. 2,

2013).

         The court does not believe that the continuing violation claims is applicable to the

facts of the instant case. Drawing all reasonable inferences in the Rapps’ favor, the

claims pled in Count Two contain no specific allegations indicating separate, repeating

violations of Henkel’s fiduciary duty. The Rapps’ claims in Count Two are not


                                              11
“inherently susceptible to being broken down into a series of independent and distinct

events or wrongs, each having its own associated damages.” L.I. Head Start Child Dev.

Servs., Inc. v. Econ. Opportunity Comm'n of Nassau County, Inc., 558 F.Supp.2d 378,

400 (E.D.N.Y. 2008) (quoting Miele v. Pension Plan of New York State Teamsters

Conference Pension & Ret. Fund, 72 F. Supp. 2d 88 (E.D.N.Y. 1999)) Rather, the

claims in Count Two are based on two distinct events: the improper preparation of the

Dexter List in 2001, and the denial of benefits in 2017. Therefore, the Rapps cannot

take advantage of the continuing violations doctrine. Henkel’s Motion for Judgment on

the Pleadings is granted as to Count Two, insofar as it applies the improper preparation

of the Dexter List.

              2.      Duplicity

       Henkel next argues that, to the extent Count Two is based on the handling of the

Rapps’ 2017 benefit claim, it is impermissibly duplicative of Count One’s section

1132(a)(1)(B) claim. Def.’s Mem. in Supp. at 8. The Rapps respond that Henkel relies

on an outdated view of the law. Pls.’s Mem. in Opp. at 16.

       The interplay between section 1132(a)(1)(B) (Count One) and section 1132(a)(3)

(Count Two) “is the subject of much debate.” Shore v. Procter & Gamble Health and

Long-Term disability Plan, No. 2:18-CV-2294, 2018 WL 5045193, at *3 (D. Kan. Oct. 17,

2018). The Supreme Court first addressed the issue in Varity Corp. v. Howe, 516 U.S.

489 (1996). In Varity, upon which Henkel chiefly relies, the Court held that section

1132(a)(1)(B) “specifically provides a remedy for breaches of fiduciary duty with respect

to the interpretation of plan documents and the payment of claims . . .” Id. at 512.


                                            12
Section 1132(a)(3), on the other hand, acts as a “catchall” provision or “safety net,

offering appropriate equitable relief for injuries caused by violations that § [1132] does

not elsewhere adequately remedy.” Id. Following Varity, “lower courts almost uniformly

concluded that, if a claimant sought recovery of benefits due under [section

1132(a)(1)(B)], there was an adequate, non-equitable remedy that barred the claimant

from seeking equitable relief under [section 1132(a)(3)].” Shore, 2018 WL 5045193, at

*3 (collecting cases); see also, Whelehan v. Bank of America Pension Plan for Legacy

Companies-Fleet-Traditional Benefit, 621 Fed. App’x. 70, 72 (2d Cir. 2015) (“Similarly,

to the extent Whelehan may have intended to invoke ERISA § 502(a)(3), 29 U.S.C. §

1132(a)(3), that section may not be relied on by a claimant to pursue relief—in this

case, pension benefits—available under a separate ERISA provision.”) (summary

order).

          The Rapps contend that Henkel’s argument, which relies on Varity and

Whelehan, ignores the doctrinal shift that occurred when the Supreme Court revisited

the issue in CIGNA Corporation v. Amara, 563 U.S. 421 (2011). In Amara, the

Supreme Court addressed a claim by a pension class against a plan administrator-

employer where the class alleged the administrator had failed to provide sufficient

notice of changes to their benefits. Id. at 424. The district court had previously found

for the plaintiffs. Id. at 428. As a remedy for the violations, the district court reformed

the plan to compensate the injured employees. Id. at 433-34. The district court cited

section 1132(a)(1)(B) as the legal authority for that remedy. Id. at 434. On appeal, the

Supreme Court held that section 1132(a)(1)(B) does not permit the type of relief the


                                             13
district court granted. Id. at 436 (“The statutory language speaks of ‘enforc[ing]’ the

‘terms of the plan,’ not of changing them.”) (quoting 29 U.S.C. § 1132(a)(1)(B))

(emphasis in original). The Supreme Court further concluded, however, that the

remedies the district court ordered were “within the scope of the term ‘appropriate

equitable relief’ in § [1132](a)(3).” Id. at 442. The Supreme Court remanded the case

for further consideration on the question of equitable remedies, and discussed several

forms that might be appropriate, including reformation, injunction, estoppel, and

surcharge. Id. at 438–442. “Although this discussion of equitable relief was arguably

dictum, several lower courts have interpreted Amara as requiring broader analysis of

whether a claim for recovery of benefits under § [1132](a)(1)(B) precludes a

simultaneous claim for equitable relief under § [1132](a)(3).” Shore, 2018 WL

5045193, at *3 (collecting cases).

        The Second Circuit addressed the issue of duplicative claims for relief in New

York State Psychiatric Association, Inc. v. UnitedHealth Group, 798 F.3d 125 (2d Cir.

2015). The plaintiff in NYSPA alleged that the plan administrator had breached its

fiduciary duty in improperly administrating its health insurance plan. Id. at 130. The

plaintiff brought claims under both section 1132(a)(3) and section 1132(a)(1)(B). Id. at

128. The plan administrator, like Henkel, argued that the plaintiff’s section 1132(a)(3)

claim should be dismissed because “adequate relief” for the alleged breach of fiduciary

duty was available under section 1132(a)(1)(b). Id. at 133. The Second Circuit

disagreed:

       [I]t is not clear at the motion-to-dismiss stage of the litigation that monetary
       benefits under § [1132](a)(1)(B) alone will provide [Denbo] a sufficient

                                             14
       remedy. In other words, it is too early to tell if his claims under §
       [1132](a)(3) are in effect repackaged claims under § [1132](a)(1)(B). We
       therefore hold that the District Court prematurely dismissed Denbo's
       claims under § [1132](a)(3) on the ground that § [1132](a)(1)(B) provides
       Denbo with adequate relief.

Id. at 134. The Second Circuit distinguished its holding from its earlier decision in

Nechis v. Oxford Health Plans, Inc., 421 F.3d 96 (2d Cir. 2005), where the Court

“affirmed a dismissal of the plaintiff’s § [1132](a)(3) claims because it was clear that ‘any

harm to [the plaintiff could] be compensated by money damages’ entirely and she

‘[could not] satisfy the conditions required for injunctive relief.’” NYSPA, 798 F.3d at 135

(quoting Nechis, 421 F.3d at 103).

       The case at bar is more similar to NYSPA than to Nechis, that is, it is not clear at

this stage of the litigation that monetary benefits under section 1132(a)(1)(B) alone

would provide the Rapps with a sufficient remedy. Although the Rapps may not

“repackage” their section 1132(a)(1)(B) claim to obtain duplicative relief, the court

cannot conclude at this stage of the litigation that the two claims are indeed duplicative.

See Negron v. Cigna Health and Life Ins., 300 F. Supp. 3d 341, 362 (D. Conn. 2018)

(“[A]t the motion to dismiss phase, courts generally allow a party to pursue claims under

both ERISA § 502(a)(1) and § 502(a)(3), because it is not yet clear that monetary

benefits under Section 502(a)(1)(B) will provide plaintiffs with a sufficient remedy . . .

The Court will deny the motion to dismiss on this basis.”) (citing NYSPA, 798 F.3d at

134). The Rapps seek the equitable remedy of estoppel and contend that Henkel is

estopped from arguing that Mr. Rapp was not a vested employee who was employed by

Dexter, or that Mr. Rapp had no vested pension benefits under the Plan. Compl. ¶ 53,


                                             15
54. On the face of the Complaint, it is unclear whether this estoppel claim is completely

duplicative of the Rapps’ claim for monetary relief, especially as it applies to future

breaches. See NYSPA 798 F.3d at 135 (“[T]o the extent [the plaintiff] seeks . . . seeks

to enjoin [the defendant] from committing future breaches, the relief sought would count

as “equitable relief” under § [1132](a)(3).”). Henkel’s Motion for Judgment on the

Pleadings on Count Two is therefore denied, insofar as it applies to Henkel’s handling of

the Rapps’ 2017 benefit claim.

       D.     Laches

       Finally, Henkel argues that the doctrine of laches bars the Rapps’ claims. Def.’s

Mem. in Supp. at 10. This argument fails. As Henkel notes, “[l]aches consists of two

elements. First, there must have been a delay that was inexcusable, and, second, that

delay must have prejudiced the defendant.” Emigrant Mortg. Co. v. Crismara, No. 3:05-

CV-1772 (JCH), 2008 WL 2551039, at *11 (D. Conn. June 23, 2008). The Rapps

plausibly contend that they were not on notice of the repudiation of their benefits until

the 2017 Claim Denial. See supra § IV(B). Therefore, “it is not yet possible to

determine if the plaintiffs intentionally slept on their rights.” Custer v. Southern New

England Telephone Co., No. 3:05-CV-1444 (SRU), 2008 WL 222558, at *5 (D. Conn.

Jan. 25, 2005). Henkel’s argument fails on the first prong alone.

V.     CONCLUSION

       For the foregoing reasons, the defendants’ Motion for Judgment on the Pleadings

(Doc. No. 64) is GRANTED IN PART. The Motion for Judgment on the Pleadings is

DENIED as to Count One and DENIED as to Count Two insofar as it pertains to


                                             16
Henkel’s handling of the Rapps’ 2017 benefit claim. The Motion for Judgment on the

Pleadings is GRANTED insofar as it applies to the improper preparation of the Dexter

List.

        SO ORDERED.

        Dated this 18th day of September 2019 at New Haven, Connecticut.



                                        _/s/ Janet C. Hall ___________
                                        Janet C. Hall
                                        United States District Judge




                                          17
